Citation Nr: 0729995	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-23 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for squamous cell 
carcinoma at the base of the tongue, claimed as secondary to 
Agent Orange exposure.

2. Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to July 1968 and from January 1975 to February 
1992.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was previously before the 
Board in May 2007 when the issue of entitlement to service 
connection for squamous cell carcinoma at the base of the 
tongue was referred to the Veterans Health Administration 
(VHA) for an advisory medical opinion.


FINDINGS OF FACT

1. The veteran served in Vietnam during the Vietnam era.

2. The veteran's squamous cell carcinoma at the base of the 
tongue and peripheral neuropathy are reasonably shown to be 
related to herbicide exposure in Vietnam.


CONCLUSIONS OF LAW

1. Service connection for squamous cell carcinoma at the base 
of the tongue is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.313 (2007).

2. Service connection for peripheral neuropathy is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determinations below constitute full grants of the 
claims being addressed, there is no reason to belabor the 
impact of the VCAA on these matters, since any errors in 
notice content or timing are harmless.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease manifested to a 
degree of 10 percent or more the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(e).  Acute and subacute 
peripheral neuropathy and respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) are included as 
enumerated diseases.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows as to each 
claim.

The veteran's DD Form 214 reveals that he received the 
Vietnam Cross of Gallantry with Palm, the Republic of Vietnam 
Campaign Medal with 60 device, and the Vietnam Service Medal 
with 5th Bronze Service Star.  Hence, it is conceded and not 
in dispute that he served in Vietnam during the Vietnam Era 
and it is presumed (and not in question) that he was exposed 
to herbicides, i.e., Agent Orange, during his service.

Squamous Cell Carcinoma at Base of the Tongue

The evidence of record supports a finding that the veteran's 
squamous cell carcinoma at the base of the tongue is related 
to herbicide exposure during service.  April 2004 VA biopsy 
results provide an impression of a right base of tongue tumor 
and subsequent VA treatment records show continuing 
chemotherapy and other treatment for carcinoma at the base of 
the tongue.  A May 2007 VHA advisory opinion provides the 
following conclusion regarding the etiology of the carcinoma:  

After reviewing the chart in detail, and after a 
lot of thought (taking into consideration the 
extensive military active service of the 
appellant and some recent evidence of increased 
incidence of oropharyngeal cancer in non 
smokers), it is my opinion that his oropharyngeal 
cancer is more than likely related to his 
exposure to Agent [O]range and to his tobacco 
use.  

Hence, the VHA doctor concluded that Agent Orange was at 
least a partial cause of the veteran's carcinoma.  Notably, 
a March 2005 opinion from private doctor J. M. H., a 
radiation oncologist, provides support for the May 2007 VHA 
opinion.  Dr. J. M. H. notes that herbicide exposure has 
been linked to tumors of the lung, larynx, trachea, and 
bronchus, but that tumors of the upper head and neck have 
been excluded from such coverage.  He reports that the 
veteran's tumor at the base of his tongue was within 
centimeters of the larynx; that the distinction between the 
upper aerodigestive tract and the rest of the respiratory 
system was arbitrary; and that consequently, the veteran's 
carcinoma should be treated as being related to Agent Orange 
exposure.  

The Board notes that the record contains a contrary opinion 
from a May 2004 VA examiner.  The examiner concluded that 
the most likely etiology of the veteran's squamous cell 
carcinoma was his history of tobacco use.  Notably, this 
opinion did not consider Agent Orange as a possible etiology 
for the carcinoma.  Hence, it lacks substantial probative 
weight as it did not consider all potential causes of the 
veteran's squamous cell carcinoma.  In contrast, the May 
2007 VHA opinion considered the veteran's tobacco use, his 
exposure to Agent Orange, and the oral papilloma that 
service medical records show he had under his tongue during 
service and still concluded that the carcinoma was more than 
likely related to Agent Orange exposure. 

In summary, the May 2007 VHA opinion must be given the 
greatest probative weight, as it reflects claims file review 
and a familiarity with the veteran's medical history, is 
supported by detailed findings, considers several possible 
alternatives for the etiology of squamous cell carcinoma, and 
provides an explanation of the rationale for the opinion 
given.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Thus, 
the evidence shows the veteran has a current diagnosis of 
squamous cell carcinoma at the base of the tongue, that he 
was exposed to herbicides during service, and that his 
carcinoma is related to such herbicide exposure.  Resolving 
reasonable doubt in his favor, the Board concludes that 
service connection for squamous cell carcinoma at the base of 
the tongue is warranted.

Peripheral Neuropathy

The evidence of record also supports a finding that the 
veteran's peripheral neuropathy is related to herbicide 
exposure during service.  

Acute or subacute peripheral neuropathy is defined by 
regulation as: Transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See Note 2 
following 38 C.F.R. § 3.309(e).  The record does not contain 
evidence that shows the veteran's peripheral neuropathy fits 
this definition.  As peripheral neuropathy other than acute 
or subacute is not among the listed diseases associated with 
Agent Orange exposure, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.

However, as noted above, the Federal Circuit has held that 
direct service connection may still be established by 
evidence demonstrating that a disability was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Thus, service connection may 
still be shown by competent and probative evidence that the 
veteran's peripheral neuropathy is somehow related to service 
(including to Agent Orange exposure therein).  See id.

The record shows the veteran has peripheral neuropathy:  A 
September 2004 VA neurology consultation report shows a 
diagnosis of slowly progressive symmetrical distal sensory 
peripheral neuropathy; other VA treatment records reveal a 
continuing diagnosis of peripheral polyneuropathy.  

The September 2004 VA neurologist's report also concludes 
that based on the veteran's thirty year history of peripheral 
neuropathy and the disability's course that "the most likely 
etiology was agent orange."  In reaching this conclusion, 
the VA neurologist completely reviewed electromyography 
studies of record, examined the veteran, ruled out other 
potential causes by reviewing laboratory results that showed 
normal thyroid function tests and normal levels of folate and 
vitamin B-12 and by verifying the absence of radiculopathy, 
diabetes mellitus, and alcohol abuse.  Additionally, a March 
2005 letter from private doctor J. M. H. states that the 
veteran has "been found to have paresthesias in his feet 
related to his Agent Orange exposure while he was in 
Vietnam."  While this statement does not contain a 
rationale, it is notable as the conclusion lends support to 
the September 2004 VA examiner's opinion.

A May 2004 VA examiner's opinion concluded that the veteran 
did not have acute or subacute peripheral neuropathy of the 
type that might be related to Agent Orange exposure.  
However, the Board does not find this opinion to hold as much 
probative weight as the September 2004 VA opinion.  While the 
May 2004 VA examiner indicated that she reviewed the 
veteran's claims file, statements she made reveal that she 
did not complete a thorough review.  Specifically, September 
1976 service medical records show the veteran complained of a 
history of numbness in his palms while March 1977 records 
revealed ulnar parasthesias.  Thoracic outlet syndrome was 
suspected in March 1977, but never proven to be the cause of 
parasthesias.  The examiner did not state that she was aware 
of these service medical record notations and only noted that 
the veteran did not remember symptoms of neuropathy in his 
feet or hands while in Vietnam.  Hence, it does not appear 
that her opinion was based on accurate premises.  In 
contrast, while the September 2004 VA neurologist did not 
review the veteran's claims file, she was aware that the 
veteran had symptoms of neuropathy thirty years ago and her 
opinion reflects what appears from the records to be an 
accurate knowledge of the veteran's medical history.  

In weighing the opinions of record, the Board finds that 
there is an approximate balance of the evidence in the 
veteran's favor and that against his claim.  Resolving 
reasonable doubt in his favor, as the law requires in such 
circumstances, the Board concludes that service connection 
for peripheral neuropathy is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for squamous cell carcinoma at the base of 
the tongue is granted.

Service connection for peripheral neuropathy is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


